Title: To James Madison from Robert Fulton, 28 January 1809
From: Fulton, Robert
To: Madison, James



Sir
Kalorama Jany. 28th. 1809.

The question of the next president being now settled in the manner which was ardently desired by my best friends, I beg leave to place before your mind a subject on which I do not riquire of you any immediate answer, and I hope it will not occasion you one embarrassing sensation, for whether my proposal be admitted or rejected, the parties concerned will ever feel the same love and regard for you which they now do, and wish every success to attend; and personal honor to result from your administration
You are now about to enter on the most noble field which can be occupied by an American, the direction of the destinies of Seven millions of people, who under your administration which I hope will not be less than 8 years, may increase to nine or ten millions, whose interests, are home improvements and foreign commerce, the promotion of which will give lustre to the period you may preside over these states, and demand that your agents should possess talents of the very first order.  My object is to propose to you such talents in my friend Barlow;
It has been generally understood that he would not accept of any place under government, and conceiving that such might be your impression I have thought it right thus to explain, that such was his intention.  But believing that the Republican cause yet requires every support, and willing to give all his energy to support it, and by practice demonstrate its blessings, he would feel gratified to possess the situation in which he could be most useful, that is secretary of state; you Know his talents as a writer must ever reflect honor on our Country.  He is perfectly acquainted with European affairs, and the commercial rights for which we contend; he is thoroughly informed on the general subjects of political economy and feels an ardent desire to promote such institutions as tend to give a right direction to the public mind and improve the country.  A mind which has dwelt upon the rights of our foreign relations, on Systems of education, on Roads, Canals, Bridges, Agricultural and Manufacturing establishments, which has contemplated their moral and Political consequences, is better able to promote them particularly when so situated as to draw attention, than any individual of less expansive thought can possibly do with the best intentions;
All these Views are intimately connected; indeed they are essentially necessary to sound republican principles, for what is the whole object of republicanism but to direct the energies of man to Useful instead of destructive pursuits, to effect which it is important that the most enlightened citizens should be called into action.  The purity of his principles can never be doubted.  His talents are admired by Republicans, respected or feared by federalists.  Hence we may conclude that all your friends would feel a pleasure in seeing him so situated that the public may gain all the aid he can give; For your personal feelings it must be a satisfaction that he is totaly in your politics, and a warm admirer of your powers of mind
With a View to the greatest Utility which can result from his talents, the history of the United states is to be considered.  I am of opinion it would not lose but rather gain by his being in such public employment, which would give a facility of arriving at all facts connected with our foreign relations  And as he contemplates it to be a classical work developing the principles and object on and for which the Constitution was framed, A clear demonstration of the advantages of our system over the yet feudal habits of Europeans, and a guide for forming the minds of future generations, the fact is that such a work would be more read more studied and make a better impression when coming from a public man than from a private Citizen; This is exemplified every day.  We see it in the writings of Charles Fox, Edmond Burk In those of Washington and Jefferson indeed in all the writings that come from the chiefs of nations, and as we are now to have a highly important work on the merits of our government in which you have acted and are still to act a distinguished part, it is of much importance that it should be presented to the world in a manner which will make the deepest and most lasting impression.  I am Sir with great respect your most Obedient

Robt. Fulton

